Citation Nr: 0122627	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral cataract 
removal and intraocular lens implants, to include as 
secondary to ionizing radiation exposure.

2.  Determination of proper initial rating for basal cell 
skin cancer, postoperative, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served in active service from 
June 1951 to May 1955. 

In addition, as the Board finds that further development is 
necessary with respect to the issue of determination of 
proper initial rating for basal cell skin cancer, 
postoperative, this issue will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was exposed to ionizing radiation during 
operation CASTLE while serving on active duty in 1954.  It 
was estimated that he received a dose of 4.5 rem gamma 
rounded (upper bound of 5.4 rem gamma) of ionizing radiation, 
and that he received a dose of 10.6 rem gamma to the lens of 
the eye. 

3.  Cataracts were diagnosed many years after the veteran's 
separation from active duty service.

4.  Cataracts were not shown in service, and there is no 
competent medical evidence which relates the cataracts to 
exposure to ionizing radiation or to any other incident of 
service.

CONCLUSION OF LAW

The veteran's cataract-related disorder, characterized as 
bilateral cataract removal and intraocular lens implants, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA or Act).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

In the present case, the Board finds that the VA's redefined 
duty to assist, as per VCAA, has been fulfilled.  The veteran 
has been provided adequate notice as to the evidence needed 
to substantiate his claim of service connection.  The 
discussions as contained in the rating decision and in the 
statement of the case, as well as by correspondence to the 
veteran, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The record includes a 
December 2000 report from a VA medical expert addressing the 
claimed disorder, and the veteran has been given the 
opportunity to submit additional evidence and testimony in 
support of his claim during the July 2001 appeal hearing 
before the undersigned member of the Board.  

In addition, the Board finds that all development mandated by 
38 C.F.R. § 3.311 has be completed.  In particular, a dose 
estimate was obtained concerning the veteran's level of 
radiation exposure, and the VA Under Secretary for Benefits 
considered the merits of the claim following an advisory 
medical opinion it requested from the Under Secretary of 
Health.  Under these circumstances, VA has done everything 
reasonably possible to assist the veteran, and a remand would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  As such, the Board concludes 
that the VA has complied with its duty to assist the veteran 
in developing evidence in support of his claim.  See 
generally VCAA 2000.  

II.  Factual Background

The veteran is presently seeking service connection for 
bilateral cataract removal and intraocular lens implants.  
During the July 2001 appeal hearing before the undersigned 
member of the Board, the veteran testified that he had a 
cataract removed from the left eye and a lens implant 
performed in March 1990, and had the same procedure performed 
on his right eye in December 1997.  The veteran further 
testified that he believes his cataracts are service related 
because he was exposed to radiation following the detonation 
of a hydrogen bomb.  In this respect, he contacted a 
University of Cincinnati Radiation Laboratory professor who 
told him he was lucky as he had not developed leukemia or 
thyroid problems following his radiation exposure.  However, 
by the veteran's own admission, none of the health care 
providers who have examined/treated him for his cataracts 
have expressed any views as to a possible relationship 
between the veteran's cataracts and his exposure to 
radiation. 

With respect to the evidence of record, the veteran's service 
medical records are negative for cataracts.  His June 1951 
and May 1955 entrance and discharge examination reports show 
he had distant visual acuity of 20/20 bilaterally and no eye 
problems, although the May 1955 notation shows he had a 
history of frequent conjunctivitis.

The post-service medical evidence includes records from 
various private health care providers who have treated the 
veteran over time for his eye problems, including Vitreo-
Retinal Surgery Inc., the Mercy Ambulatory Surgery Center, L. 
W. Sanders, M.D., Michael E. Snyder, M.D., and Gary L. 
Williams, O.D.  Specifically, the Board notes that an August 
2000 letter from Dr. Williams indicates he had examined the 
veteran's eyes since March 1986.  In October 1987, the 
veteran had nuclear sclerosis of the left eye, a slight 
starting cataract, which was not bad enough for a referral 
for cataract removal.  However, in January 1990, the nuclear 
cataract of the left eye was much denser and the veteran was 
referred to Dr. Sanders for removal.  Subsequently, in 
October 1996, a right eye cataract became apparent which was 
referred to Dr. Snyder for removal.

Additionally, March 1990 records from the Mercy Ambulatory 
Surgery Center and Dr. Sanders show the veteran was diagnosed 
with senile cataract of the left eye.  At that time, he 
underwent a phacoemulsification cataract extraction and 
posterior chamber intraocular lens implantation on the left 
eye.  Subsequently, as per a March 1999 statement from Dr. 
Snyder, the veteran underwent right eye cataract surgery in 
December 1997. 

With respect to the veteran's radiation exposure, a July 2000 
letter from the Defense Threat Reduction Agency indicates 
that historical records confirm the veteran was present at 
operation CASTLE, which was a U.S. atmospheric nuclear test 
series conducted at the Pacific Proving Ground during 1954.  
At that time, the veteran was assigned to the U.S.S. Bairoko 
(CVE 115).  Additionally, this letter indicates that a 
careful search of dosimetry revealed a recorded dose of 0.175 
rem gamma for the veteran.  A scientific reconstruction 
indicated the veteran would have received an additional 
probable dose of 4.238 rem gamma (4.5 rem rounded) with an 
upper bound of 5.4 rem gamma.  His total dose to the lens of 
the eye is 10.6 rem.  Furthermore, the July 2000 letter shows 
that a scientific dose reconstruction titled Neutron Exposure 
for DOD Nuclear Test Personnel (DNA-TR-84-405) indicates that 
due to the distance of the veteran's unit to ground zero, he 
had virtually no potential for exposure to neutron radiation.  
A subsequent letter from the Defense Threat Reduction Agency 
dated November 2000 indicates that the veteran's external 
dose (4.413 rem) reported to the Cleveland RO remained 
current.  This letter further confirmed that the veteran's 
dose (4.5 rem rounded) had an upper bound of 5.4 rem, and 
that he would have received a dose of 10.6 rem to the lens of 
the eye.

A December 2000 letter from Susan H. Mather, M.D., M.P.H., 
Chief of Public Health and Environmental Hazards Office 
indicates that the Defense Threat Reduction Agency estimated 
that the veteran was exposed to the following doses of 
ionizing radiation during military service: 4.5 rem [gamma] 
rounded with an upper bound of 5.4 rem gamma; virtually no 
potential for neutron; dose to the lens of eye of 10.6 rem.  
Dr. Mather further noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) science 
panel report number 6, 1998, does not provide screening doses 
for cataracts.  And, according to information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, page 363, the threshold dose of radiation resulting 
in lens opacities in atomic bomb survivors was about 60-150 
rads while the threshold for persons treated with x-rays to 
the eye is about 200-500 rads.  In light of these facts, Dr. 
Mather concluded that it was unlikely the veteran's cataracts 
can be attributed to exposure to ionizing radiation in 
service.  Lastly, a December 2000 letter from the Veteran's 
Benefit Administration summarizes the letter from Dr. Mather, 
Chief of Public Health and Environmental Hazards Office, and 
further concludes that there was no reasonable possibility 
that the veteran's cataracts were the result of exposure to 
ionizing radiation in service.

III.  Analysis

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service." See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Cataracts are not one of the listed diseases which may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within the required time of separation from 
active duty; in most cases, one year.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation do not 
include cataracts.  Id.  A "radiation-exposed" veteran is one 
who participated in a radiation-risk activity. A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device. 
"Onsite participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  See 38 C.F.R. § 3.309(d)(3).

Finally, other "radiogenic" diseases listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more (for most of the listed 
diseases) after service in an ionizing radiation exposed 
veteran may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service. "Radiogenic diseases" under this regulation 
include posterior subcapsular cataracts which become manifest 
6 months or more after exposure.  See 38 C.F.R. § 3.311(b). 
Other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  See 38 C.F.R. 
§ 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c). When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral cataract removal and intraocular lens implants to 
include as secondary to ionizing radiation exposure.  In 
reaching this decision, the Board has carefully reviewed this 
appeal under all three of the legal theories by which service 
connection could be granted for the veteran's bilateral 
cataract removal and intraocular lens implants.

First, while evidence shows that the veteran was exposed to 
ionizing radiation during operation CASTLE while serving on 
active duty in 1954, cataracts are not included in the list 
of diseases that may be presumptively service connected by an 
individual who participated in a radiation-risk activity, as 
set forth at 38 C.F.R. § 3.309(d).

Second, although posterior subcapsular cataracts are included 
in the list of "radiogenic" diseases at 38 C.F.R. § 3.311(b), 
that regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's cataracts and radiation 
exposure in service, and obtained an opinion from the 
Veterans Benefits Administration concerning the merits of the 
veteran's claim. The Board finds that the opinion of the 
Chief Public Health and Environmental Hazards Officer of the 
VA, stating that it was unlikely that the veteran's cataracts 
can be attributed to ionizing radiation in service, is 
supported by the evidence of record which does not contradict 
that opinion.  Accordingly, service connection is not 
warranted under 38 C.F.R. § 3.311.

Third, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for bilateral cataract removal and intraocular 
lens implants under a direct theory of service connection.  
See Combee, 34 F.3d at 1043.  The Board notes that the 
veteran's left eye cataract was first identified in 1987, and 
his right eye cataract was first diagnosed in 1996; both 
diagnoses found more than six months after the veteran's 
exposure to radiation in 1954.  The present record does not 
contain a medical opinion indicating that the veteran's 
cataracts are related to his service.  The conclusion of the 
VA Chief Public Health and Environmental Hazards Officer, a 
physician who reviewed all of the pertinent evidence, 
contradicts rather than supports the contentions and oral 
testimony of the veteran.  In any event, the Court has held 
that where the determinative issue involves a medical 
diagnosis, competent medical evidence is required, and that 
this burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral cataract removal and 
intraocular lens implants to include as secondary to ionizing 
radiation exposure.  The Board acknowledges that, under the 
prior and revised provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for bilateral 
cataract removal and intraocular lens implants to include as 
secondary to ionizing radiation exposure is denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue of determination of proper initial rating for basal 
cell skin cancer, postoperative, currently evaluated as 0 
percent disabling.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a))

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service connected 
basal cell skin cancer, postoperative.  Specifically, the 
Board notes that, although the claims file includes medical 
records from various private health care providers describing 
the treatment the veteran has received over time for his skin 
problems, it does not appear that the veteran has undergone a 
VA examination evaluating the severity of his skin disorder.  
Given this fact and given the complexity of veteran's 
disability, the Board finds that the veteran should be 
afforded a VA examination in order to better determine the 
current level of severity of his service  connected basal 
cell skin cancer, postoperative.  66 Fed. Reg. 45,620 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a))

Following the requested VA examination, the RO should 
readjudicate the issue of determination of proper initial 
rating for basal cell skin cancer, postoperative.  In 
readjudicating this issue, the RO should take into 
consideration all applicable criteria, including but not 
limited to the criteria in 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7800, 7818 (2000), and the procedures 
outlined in Fenderson v. West, 12 Vet. App. 119 (1999) and 
Mittleider v. West, 11 Vet. App. 181 (1998)(holding that when 
it is not possible to separate the effects of the service- 
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 clearly dictates that such signs and symptoms 
be attributed to the service-connected condition).  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the current level 
of severity of his service connected 
basal cell skin cancer, postoperative.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service 
connected disability.  To the extent that 
it is possible, the examiner should 
distinguish all symptoms and functional 
impairment specifically attributable to 
the veteran's service connected 
disability from any non-service connected 
disorders that may be present.  In 
addition, the examiner should report any 
constitutional symptoms and physical 
impairment related to the service 
connected basal cell skin cancer, 
postoperative.  The rationale for all 
opinions expressed should be set forth in 
a written report.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.  

3.  The RO should readjudicate the issue 
of determination of proper initial rating 
for basal cell skin cancer, 
postoperative.  In readjudicating this 
issue, the RO should take into 
consideration all applicable criteria, 
including but not limited to the criteria 
in 38 C.F.R. §§ 3.321, 4.118, Diagnostic 
Codes 7800, 7818 (2000), and the 
procedures outlined in Fenderson v. West, 
12 Vet. App. 119 (1999) and Mittleider v. 
West, 11 Vet. App. 181 (1998).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



